Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 6, 2018

                                          No. 04-18-00926-CV

                                   IN RE Bertha Bermea SANCHEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On December 5, 2018, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than December 27, 2018. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on December 6, 2018.



                                                       PER CURIAM




       ATTESTED TO: _____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court




1
  This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotello v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal,
III presiding.